 

Exhibit 10.2

 

Amended and Restated NON-COMPETE AGREEMENT

 

THIS AMENDED AND RESTATED NON-COMPETE AGREEMENT (“Agreement”) is made and
entered into as of December 31, 2019, by and between EagleBank, a Maryland
chartered commercial bank (the “Bank”), and Susan G. Riel (“Executive”).

 

RECITALS:

 

WHEREAS, the Bank currently employs Executive as President and Chief Executive
Officer, memorialized in that certain amended and restated employment agreement
dated as of December 31, 2019 (the “Employment Agreement”);

 

WHEREAS, the parties previously entered into a supplemental agreement regarding
certain rights, benefits and obligations in the event that the Bank elects to
terminate Executive’s employment without cause or Executive resigns following a
change in control pursuant to the Employment Agreement; and

 

WHEREAS, the parties desire to amend and restate such supplemental agreement as
set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

1.                  Employment Agreement. Executive acknowledges and agrees that
this Agreement supplements the Employment Agreement, which contains provisions
that are independent of this Agreement, and that the parties’ rights and
obligations under the Employment Agreement are not modified or impaired by this
Agreement, except to the extent expressly set forth herein. The obligations of
the Bank under this Agreement, including its obligation to pay the compensation
provided for in this Agreement, are contingent upon Executive’s performance of
Executive’s obligations under this Agreement. All capitalized terms used but not
defined herein shall have the meanings assigned to them in the Employment
Agreement.

 

2.                  Certain Definitions. As used in this Agreement, the
following terms have the meanings set forth below:

 

2.1.            “Affiliate” means, with respect to any Person, (i) any Person
directly or indirectly controlling, controlled by or under common control with
such Person, (ii) any Person owning or controlling fifty percent (50%) or more
of the outstanding voting interests of such Person, (iii) any officer, director,
general partner, managing member, or trustee of, or Person serving in a similar
capacity with respect to, such Person, or (iv) any Person who is an officer,
director, general partner, member, trustee, or holder of fifty percent (50%) or
more of the voting interests of any Person described in clauses (i), (ii), or
(iii) of this sentence. For purposes of this definition, the terms
“controlling,” “controlled by,” or “under common control with” shall mean the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

 

 

 

 



2.2.            “Bancorp” means Eagle Bancorp, Inc., a Maryland corporation.

 

2.3.            “Bank” is defined in the introduction to the Recitals. If the
Bank is merged into any other Entity, or transfers substantially all of its
business operations or assets to another Entity, the term “Bank” shall be deemed
to include such successor Entity for purposes of applying Article 7 of this
Agreement.

 

2.4.            “Bank Entities” means and includes any of the Bank, Bancorp and
their Affiliates.

 

2.5.            “Bank Regulatory Agency” means any governmental authority,
regulatory agency, ministry, department, statutory corporation, central bank or
other body of the United States or of any other country or of any state or other
political subdivision of any of them having jurisdiction over the Bank or any
transaction contemplated, undertaken or proposed to be undertaken by the Bank,
including, but not necessarily be limited to:

 

(a)               the Federal Deposit Insurance Corporation or any other federal
or state depository insurance organization or fund;

 

(b)               the Federal Reserve System, the Maryland Division of Financial
Institutions, or any other federal or state bank regulatory or commissioner’s
office;

 

(c)               any Person established, organized, owned (in whole or in part)
or controlled by any of the

 

(d)               foregoing; and

 

(e)               any predecessor, successor or assignee of any of the
foregoing.

 

2.6.            “Board” means the Board of Directors of the Bank.

 

2.7.            “Code” means the Internal Revenue Code of 1986, as amended.

 

2.8.            “Entity” means any partnership, corporation, limited liability
company, trust, joint venture, unincorporated association, or other entity or
association.

 

2.9.            “Person” means any individual or Entity.

 

2.10.        “Section 409A” means Section 409A of the Code and the regulations
and administrative guidance promulgated thereunder.

 

2.11.        “Termination Date” means the Termination Date under the Employment
Agreement.

 

Other terms are defined throughout this Agreement and have the meanings so given
them.

 

-2-

 

 



3.                  Non-Competition Fee.

 

3.1.            Non-Compete Fee Upon Involuntary Separation by the Bank without
Cause. In the event of the termination of Executive’s employment by the Bank
without Cause, including without limitation, in the event of a Change in Control
(both as defined in the Employment Agreement), or a resignation following a
Change in Control as provided in Section 9.2(b) of the Employment Agreement
(collectively, “Separation”), and provided that Executive (a) signs and delivers
to the Bank no later than twenty-one (21) days after the Termination Date a
General Release and Waiver substantially in the form attached as Exhibit A
hereto, and that such release becomes irrevocable in accordance with its terms
(the “Release Requirement”), and (b) subject to Executive’s continued compliance
with Articles 3 and 4 herein, the Bank shall, with respect to a period of one
(1) year following the date on which the Release Requirement is fulfilled,
continue to pay Executive, monthly in arrears (on or before the last day of the
month for the prior month), Executive’s Salary at the rate being paid as of the
Termination Date, together with an additional amount equal to one-twelfth of the
most recent annual cash bonus (incentive plan and discretionary) that was paid
to Executive, if any, in respect of the calendar year immediately preceding the
year of termination, for each month of the Restricted Period during which
Executive remains in full compliance with the provisions of Articles 3 and 4 of
this Agreement. No payment shall be made (a) in respect of any bonus or other
compensation paid other than in cash or (b) in the event of a termination with
Cause, a Retirement, or a resignation other than pursuant to Section 9.2(b) of
the Employment Agreement. Nothing in this Agreement shall affect Executive’s
eligibility for payments under Section 9.3 of the Employment Agreement in
accordance with the terms and conditions set forth therein.

 

3.2.            Failure to Sign General Release. If the Release Requirement is
not timely fulfilled, Executive will have no rights to any payments under this
Agreement.

 

3.3.            Payment Timing. Notwithstanding the foregoing: if the twenty-one
(21) day period in which Executive may deliver the Release begins in one
calendar year and ends in the following calendar year, the date on which
payments will commence under this Article 3 as no earlier than the first day of
the second calendar year within such period.

 

3.4.            Reporting Obligation. As a condition to receipt of any of the
payments provided in this Article, the Bank may require the Executive to certify
in writing that Executive is in compliance with the restrictions and obligations
set forth in Article 4 hereto.

 

3.5.            Contingent Repayment Obligation.

 

(a)               In the event Executive breaches any provision of Article 4 of
this Agreement, Executive’s entitlement to any payments payable pursuant to this
Article 3, if and to the extent not yet paid, shall thereupon immediately cease
and terminate as of the date of such breach.

 

(b)               If the Executive’s termination was initially not for Cause but
the Bank thereafter determines in good faith that, during the Term, Executive
had engaged in conduct that would have constituted Cause, Executive’s
entitlement to any further payments pursuant to this Article 3 shall terminate.



-3-

 

 

(c)               Nothing contained in Sections 3.5(a) and 3.5(b) herein shall
relieve the Executive from her obligations under the non-compete covenant
contained in Section 4.1(b) herein and the restrictive covenants contained in
the Employment Agreement.

 

4.                  Non-Competition.

 

4.1.            (a)              Executive hereby acknowledges and agrees that,
during the course of Executive’s employment, Executive will have, and has had,
access to and become familiar with various confidential and proprietary
information of the Bank Entities and/or relating to the business of the Bank
Entities (“Confidential Information”), including, but not limited to: business
plans; operating results; financial statements and financial information;
contracts; mailing lists; purchasing information; customer data (including
lists, names and requirements); feasibility studies; personnel related
information (including employees’ skills, knowledge, capabilities, performance,
compensation, compensation plans, and staffing plans); internal working
documents and communications; and other materials related to the businesses or
activities of the Bank Entities which is made available only to employees with a
need to know or which is not generally made available to the public. Failure to
mark any Confidential Information as confidential, proprietary or protected
information shall not affect its status as Confidential Information. Executive
further acknowledges that in the course of employment with the Bank, Executive
has and will become familiar with and involved in all aspects of the business
and operations of the Bank Entities, as well as with confidential information of
or about third parties having business dealings with the Bank Entities,
including without limitation customers and prospective customers, suppliers,
business partners and affiliates of the Bank. Executive further acknowledges
that Executive’s services have been and shall continue to be of special, unique
and extraordinary value to the Bank.

 

(b)               Therefore, Executive hereby covenants and agrees that
commencing upon Separation and until the date one (1) year after the Termination
Date (the “Restricted Period”), Executive will not (except for services
performed for or on behalf of the Bank Entities), directly or indirectly, in any
capacity (whether as a proprietor, owner, agent, officer, director, shareholder,
organizer, partner, principal, manager, member, employee, contractor, consultant
or otherwise) engage in employment or provide services to any financial services
enterprise (including but not limited to a savings and loan association, bank,
credit union or insurance company) engaged in the business of offering retail
customer and commercial deposit and/or loan products.

 

4.2.            Exceptions; Waiver; Notice. Notwithstanding any provision hereof
to the contrary, this Article 4 does not restrict Executive’s right to own
securities of any Entity that files periodic reports with the Securities and
Exchange Commission under Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended, provided that Executive’s total ownership constitutes less
than two percent (2%) of the outstanding securities of such company and such
acquisition does not violate: (A) the Code of Conduct or any other policy of the
Bank, including any policy related to inside information; (B) any applicable
securities law; or (C) any applicable standstill or other similar contractual
obligation of the Bank.

 

-4-

 

 



4.3.            Reasonableness. Executive acknowledges and agrees that the
restrictions set forth in this Article are founded on valuable consideration,
including without limitation the non-compete fees contained in this Agreement,
are reasonable in duration and scope and are necessary to protect the legitimate
business interests of the Bank Entities and their respective businesses,
shareholders, directors, officers and employees. Executive further acknowledge
that these covenants have a unique, very substantial and immeasurable value to
the Bank, that Executive considers the payments hereunder to be fair and
adequate compensation for the covenants made by Executive, that she has
sufficient assets and skills to earn a reasonable and satisfactory livelihood,
and that the restrictions set forth in this Agreement will not unreasonably
restrain Executive’s ability to earn a livelihood. Executive acknowledges and
agrees that Bank’s Confidential Information would provide significant value and
unfair competitive advantages to any competitor on a nationwide basis and that a
more limited duration or narrower geographic scope to the covenant would not
sufficiently protect the Bank’s legitimate business interest in preserving the
Confidential Information to which Executive has had access, given the national
nature of financial services and the ability of other persons and entities to
engage in competition with the Bank through electronic communications. Finally,
Executive acknowledges that she fully understands the terms of this Agreement
and has had an opportunity to consult with counsel of Executive’s own choosing
if she elects to do so.

 

4.4.            Judicial Modification. If any court of competent jurisdiction
should determine that the duration, geographical area or scope of any provision
or restriction set forth in this Article 4 exceeds the maximum duration,
geographic area or scope that is reasonable and enforceable under applicable
law, the parties agree that, to the extent then allowed under governing law,
said provision shall automatically be modified and shall be deemed to extend
only over the maximum duration, geographical area and/or scope as to which such
provision or restriction said court determines to be valid and enforceable under
applicable law, which determination the parties direct the court to make, and
the parties agree to be bound by such modified provision or restriction.

 

5.                  Section 409A.

 

5.1.            Avoidance of Imposition. It is the intention of the parties
hereto that this Agreement and the payments provided for hereunder shall not be
subject to, or shall be in accordance with, Section 409A, and thus avoid the
imposition of any tax and interest on Executive pursuant to Section
409A(a)(1)(B) of the Code, and this Agreement shall be interpreted and construed
consistent with this intent. Executive acknowledges and agrees that she shall be
solely responsible for the payment of any tax or penalty which may be imposed or
to which she may become subject as a result of the payment of any amounts under
this Agreement.

 

-5-

 

 



5.2.            Possible Delay in Payment(s). Notwithstanding any provision of
this Agreement to the contrary, if Executive is a “specified employee” at the
time of Executive’s “separation from service”, any payment of “nonqualified
deferred compensation” (in each case as determined pursuant to Section 409A)
that is otherwise to be paid to Executive within six (6) months following
Executive’s separation from service, then to the extent that such payment would
otherwise be subject to interest and additional tax under Section 409A(a)(1)(B)
of the Code, such payment shall be delayed and shall be paid on the first
business day of the seventh calendar month following Executive’s separation from
service, or, if earlier, upon Executive’s death. Any deferral of payments
pursuant to the foregoing sentence shall have no effect on any payments that are
scheduled to be paid more than six (6) months after the date of separation from
service.

 

6.                  Remedies. Executive understands and agrees that money
damages may not be a sufficient remedy for a breach by Executive of the
provisions of Article 4 and that, in the event of any breach or threatened or
attempted breach of any provision of Article 4 by Executive, the Bank shall, in
addition to and not to the exclusion of any other rights and remedies at law or
in equity, be entitled to seek and receive from any court of competent
jurisdiction (i) full temporary and permanent injunctive relief enjoining and
restraining Executive and each and every other Person concerned therein from the
continuation of such violative acts and (ii) a decree for specific performance
of the applicable provisions of this Agreement, without being required to
furnish any bond or other security. In the event of any litigation brought by
either party to enforce rights under this Agreement, the prevailing party shall
recover from the other party its reasonable attorneys’ fees and costs incurred
in connection with such litigation.

 

7.                  Assignability. Executive shall have no right to assign this
Agreement or any of Executive’s rights or obligations hereunder to another party
or parties. The Bank may assign this Agreement to any of its Affiliates or to
any Person that acquires a substantial portion of the operating assets of the
Bank. Upon any such assignment by the Bank, references in this Agreement to the
Bank shall automatically be deemed to refer to such assignee instead of, or in
addition to, the Bank, as appropriate in the context.

 

8.                  Governing Law; Venue. This Agreement shall be governed by
and construed in accordance with the laws of the State of Maryland applicable to
contracts executed and to be performed therein, without giving effect to the
choice of law rules thereof. Any action to enforce any provision of this
Agreement may be brought only in a court of the State of Maryland within
Montgomery County or in the United States District Court for the District of
Maryland. Accordingly, each party (a) agrees to submit to the jurisdiction of
such courts and to accept service of process at its address for notices and in
the manner provided in Section 9 for the giving of notices in any such action or
proceeding brought in any such court and (b) irrevocably waives any objection to
the laying of venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient or inappropriate forum.

 

-6-

 

 



9.                  Notices. All notices, requests, demands and other
communications required to be given or permitted to be given under this
Agreement shall be in writing and shall be conclusively deemed to have been
given as follows: (a) when hand delivered to the other party; (b) when received
by facsimile at the facsimile number set forth below, provided, however, that
any notice given by facsimile shall not be effective unless either (i) a
duplicate copy of such facsimile notice is promptly given by depositing the same
in a United States post office first-class postage prepaid and addressed to the
applicable party as set forth below or (ii) the receiving party delivers a
signed written confirmation of receipt for such notice either by facsimile or by
any other method permitted under this Section; or (c) when deposited in a United
States post office with first-class certified mail, return receipt requested,
postage prepaid and addressed to the applicable party as set forth below; or (d)
when deposited with a national overnight delivery service reasonably approved by
the parties (Federal Express and DHL WorldWide Express being deemed approved by
the parties), postage prepaid, addressed to the applicable party as set forth
below with next-business-day delivery guaranteed; provided that the sending
party receives a confirmation of delivery from the delivery service provider.
Any notice given by facsimile shall be deemed received on the date on which
notice is received except that if such notice is received after 5:00 p.m.
(recipient’s time) or on a non-business day, notice shall be deemed given the
next business day). Any notice sent by United States mail shall be deemed given
three (3) business days after the same has been deposited in the United States
mail. Any notice given by national overnight delivery service shall be deemed
given on the first business day following deposit with such delivery service.
For purposes of this Agreement, the term “business day” shall mean any day other
than a Saturday, Sunday or day that is a legal holiday in Montgomery County,
Maryland. The address of a party set forth below may be changed by that party by
written notice to the other from time to time pursuant to this Article.

 

To:Executive, as set forth on the signature page.

 

To:

EagleBank c/o Norman Pozez, Chairman
7815 Woodmont Avenue
Bethesda, MD 20814
Fax No.: [INSERT]


cc:
EagleBank c/o Charles Levingston, CFO
7815 Woodmont Ave.
Bethesda, MD 20814
Fax No.: 301-337-3373

 

10.              Entire Agreement. This Agreement contains all of the agreements
and understandings between the parties hereto with respect to the terms and
conditions upon which Executive may be entitled to supplemental non-compete
compensation and the non-compete covenants which may apply to Executive under
the circumstances set forth herein, and supplements Section 8.4 of the
Employment Agreement in the event of a Separation, which shall remain in effect
and shall be applicable to Executive and given full effect without limiting in
any way Executive’s obligations and the Bank’s rights under this Agreement. No
oral agreements or written correspondence shall be held to affect the provisions
hereof. No representation, promise, inducement or statement of intention has
been made by either party that is not set forth in this Agreement, and neither
party shall be bound by or liable for any alleged representation, promise,
inducement or statement of intention not so set forth.

 

11.              Headings. The Article and Section headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

 



-7-

 

 

12.              Severability. Should any part of this Agreement for any reason
be declared or held illegal, invalid or unenforceable in whole or in part, such
determination shall not affect the legality, validity or enforceability of any
remaining portion or provision of this Agreement, which remaining portions and
provisions shall remain in force and effect as if this Agreement has been
executed with the illegal, invalid or unenforceable portion thereof eliminated,
provided that if any court of competent jurisdiction shall find the provisions
of Section 4.1(b) to be unenforceable, the parties agree that Section 8.4 of the
Employment Agreement shall remain in effect as to Executive and she shall be
bound thereby.

 

13.              Amendment; Waiver. Neither this Agreement nor any provision
hereof may be amended, modified, changed, waived, discharged or terminated
except by an instrument in writing signed by the party against which enforcement
of the amendment, modification, change, waiver, discharge or termination is
sought. The failure of either party at any time or times to require performance
of any provision hereof shall not in any manner affect the right at a later time
to enforce the same. No waiver by either party of the breach of any term,
provision or covenant contained in this Agreement, whether by conduct or
otherwise, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such breach, or a waiver of the breach of
any other term, provision or covenant contained in this Agreement.

 

14.              Gender and Number. As used in this Agreement, the masculine,
feminine and neuter gender, and the singular or plural number, shall each be
deemed to include the other or others whenever the context so indicates.

 

15.              Binding Effect. This Agreement is and shall be binding upon,
and inures to the benefit of, the Bank, its successors and assigns, and
Executive and Executive’s heirs, executors, administrators, and personal and
legal representatives.

 

-8-

 

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  EAGLEBANK     By: /s/ Norman Pozez   Name: Norman Pozez   Title: Chairman    
Executive:     /s/ Susan G. Riel   Notice Address:     Fax No.

 

 

 



 

Exhibit A

 

Form of
General Release and Waiver of All Claims

 

Susan Riel (“you”) executes this General Release And Waiver of All Claims (the
“Release”) as a condition of receiving certain payments and other benefits in
accordance with the terms of Section 3.1 of the Non-Compete Agreement dated as
of [ ] (“Non-Compete Agreement”). All capitalized terms used but not otherwise
defined herein shall have the same meaning as in your Non-Compete Agreement.

 

1.                  RELEASE.

 

You hereby release and forever discharge EagleBank and Eagle Bancorp, Inc.
(each, a “Company”) and each and every one of their former or current
subsidiaries, parents, affiliates, directors, officers, employees, agents,
parents, affiliates, successors, predecessors, subsidiaries, assigns and
attorneys (the “Released Parties”) from any and all charges, claims, damages,
injury and actions, in law or equity, which you or your heirs, successors,
executors, or other representatives ever had, now have, or may in the future
have by reason of any act, omission, matter, cause or thing through the date of
your execution of this Release. You understand that this Release is a general
release of all claims you may have against the Released Parties based on any
act, omission, matter, case or thing through the date of your execution of this
Release.

 

2.                  WAIVER.

 

You realize there are many laws and regulations governing the employment
relationship. These include, but are not limited to, Title VII of the Civil
Rights Acts of 1964 and 1991; the Age Discrimination in Employment Act of 1967;
the Americans with Disabilities Act; the National Labor Relations Act; 42 U.S.C.
§ 1981; the Family and Medical Leave Act; the Employee Retirement Income
Security Act of 1974 (other than any accrued benefit(s) to which you have a
non-forfeitable right under any pension benefit plan); the Older Workers Benefit
Protection Act; the Equal Pay Act; the Family and Medical Leave Act; the
Maryland Civil Rights Act, the Maryland Wage Payment and Collection Law,
Maryland Occupational Safety and Health Act, the Maryland Collective Bargaining
Law, and any other state, local and federal employment laws; and any amendments
to any of the foregoing. You also understand there may be other statutes and
laws of contract and tort that also relate to your employment. By signing this
Release, you waive and release any rights you may have against the Released
Parties under these and any other laws, except those as to which a waiver and
release is not permitted as a matter of law, based on any act, omission, matter,
cause or thing through the date of your execution of this Release; provided
however, that this Release does not release or discharge the Released Parties
from any Company’s obligations to you under or pursuant to (a) [Sections 7.7,
7.8 and 9.3] of the Employment Agreement, (b) [Section 3.1 of the Non-Compete
Agreement], (c) vested benefits under the Company’s employee welfare benefit
plans and employee pension benefit plans (excluding any severance benefits),
subject to the terms and conditions of those plans, (d) any securities of the
Company that you own or (e) claims for indemnification under the Company’s
by-laws or policies of insurance.

 

 

 

 



You also agree not to initiate, join, or voluntarily participate in any action
or suit in any court or to accept any damages or other relief from any such
proceeding brought by anyone else based on any act, omission, matter, cause or
thing through the date of your execution of this Release, provided that nothing
in this Release shall be construed to prohibit you from filing a charge with or
participating in any investigation or proceeding conducted by the EEOC, NLRB,
SEC or any comparable state or local agency (“Government Agencies”).
Notwithstanding the foregoing, you hereby waive your right to recover individual
relief with respect to any charge, complaint, or lawsuit filed by you or anyone
on your behalf, any you agree that you will not accept any benefit that you may
be entitled to receive in connection with any action taken by any other person
or agency against the Bank; provided however, that nothing in this Release
limits your right to receive an award for information provided to any Government
Agencies. Additionally, you represent that you have no pending complaints or
charges filed against the Bank.

 

By execution of this Release and in consideration of the benefits provided
herein, you understand that you are specifically waiving any rights or claims
that you may have under the Age Discrimination in Employment Act (“ADEA”), 29
U.S.C. §§ 621, et sec. You state that your waiver of these ADEA claims is
knowing and voluntary, and you understand that you are forever releasing the
Bank (and its affiliates and related persons who are Released Parties) with
respect to all such claims. This waiver does not apply to any rights or claims
that relate to events which may occur after the date this Release becomes
effective, or to any rights or claims to test the knowing and voluntary nature
of this Release, solely to the extent required under the ADEA and Older Workers
Benefit Protection Act (“OWBPA”).

 

3.                  NOTICE PERIOD.

 

This document is important. We advise you to review it carefully and consult an
attorney before signing it, as well as any other professional whose advice you
value, such as an accountant or financial advisor. If you agree to the terms of
this Release, sign in the space indicated below for your signature. You will
have twenty-one (21) [45 days if deemed to be a group layoff under OWBPA]
calendar days from the date you receive this document to consider whether to
sign this Release. If you choose to sign the Release before the end of that
twenty-one day period, you certify that you did so voluntarily for your own
benefit and not because of any coercion.

 

4.                  RETURN OF PROPERTY.

 

You certify that you have fully complied with Section 8.3 of your Employment
Agreement.

 



 

 

 

5.                  REVOCATION.

 

You should also understand that even after you have signed this Release, you
still have seven (7) days to revoke it. To revoke your acceptance of this
Release, the Chairman of the Bank’s Board of Directors must receive written
notice before the end of the seven (7)-day period. In the event you revoke or do
not accept this Release, you will not be entitled to any of the payments or
benefits that you would have been entitled to under the Non-Compete Agreement by
virtue of executing this Release. If you do not revoke this Release within seven
(7) days after you sign it, it will be final, binding, and irrevocable.

 

IN WITNESS WHEREOF, you have knowingly and voluntarily executed this Release, as
of the day and year first set forth below.




      Susan Riel   Date

 

 



 